ON MOTION FOR REHEARING-.
ALLEN, J.
In its motion for a rehearing appellant lays much stress upon the fact that when the petition in the Butz case was amended, at the time of the *521compromise judgment, there was inserted therein (coupled with the alleged negligence in failing to furnish a safe place to work), an allegation to the effect that the Murch Brothers Construction Company negligently ordered Butz to pass over the denuded beams and girders- — -whereas the original petition in that case contained no such averment; and that, following the lines of that amended petition, the court in the case before us required the jury to find that the injuries suffered by Butz were caused by the giving of such order together with the failure to furnish a safe place to work. And it is argued that there was no common law liability on the part of the Construction Company in removing the temporary floor when it did; that the only common law liability on its part, if any, was for a negligent order of defendant’s foreman (brought into the case by the amendment of the petition, without notice to the Casualty Company), and that this negligence in fact was not established.
We do not agree with appellant’s learned counsel that there was no proof of an order or direction to plaintiff to pass over the denuded beams and girders, for the evidence is that defendant’s foreman ordered plaintiff to pass up certain boards lying about upon the beams, to reach which it was necessary for plaintiff to pass over the beams and girders. But this is beside the mark. Common law negligence inhered in the Butz case throughout, as for a failure to furnish a safe place for plaintiff to perform the work assigned to him when directed to pass up the boards above referred to. It matters not whether the order to pass up such boards be found a negligent one or otherwise. Nor does it matter that there was no negligence at common law (just as there was no violation of the ordinance) ' for removing the temporary floor when necessary to do so to lay the permanent flooring. Though it was necessary to remove the temporary floor, ordinary care would require that the master temporarily furnish a *522reasonably safe means for passing over the particular beams and girders which plaintiff was required to be upon when performing the special task assigned to him as above stated.
This appellant could escape liability under its policy only in the event that the casualty resulted from a violation of the ordinance in question. Its duty was to defend, in behalf of the Construction Company, against any common law liability sought to be established against the latter. Now it seems perfectly clear that no violation of the ordinance was ever established. It is true that the Supreme Court, as said by Judge Reynolds, held that there was evidence of a violation of the ordinance and that the lower court erred on the first trial in forcing Butz to a nonsuit. [Butz v. Murch Bros. Const. Co., 199 Mo. 279, 97 S. W. 895.] But the triers of the fact have never found the facts constituting such ordinance violation. "When the Butz case came here, on appeal from a judgment rendered upon the second trial, this court held that, under the instructions given, the jury had not been required to find such facts as would constitute a violation of the ordinance ; and for this reason the judgment was reversed and the cause remanded. [Butz v. Murch Bros. Const. Co., 137 Mo. App. 222, 117 S. W. 635.] There was never any finding upon the facts thereafter. Following our decision, there was a mistrial; and subsequently the litigation was settled by the compromise judgment, rendered in accordance with a stipulation entered into between counsel for Butz and the Construction Company respectively.
A violation of the ordinance was never established in the Butz case, and the facts disclosed make it appear that the ordinance never was violated; for it seems that the Construction Company laid a temporary floor and did not remove it until necessary to lay the permanent flooring.
*523And in the case now before ns it was fonnd, as a matter of fact, that there was no violation of the ordinance, and hence nothing to relieve this appellant from the obligation imposed npon it by its policy to defend the suit at its own expense and to hold this respondent harmless from liability.
The appellant permanently abandoned the defense of the Butz case after the second trial thereof, npon the theory that the liability had been found to be •one for ordinance violation, for which it was not liable under its policy. But in this it acted upon a false assumption, for on appeal to this court it was found that no violation of the ordinance had thus far been in fact found, since the jury had not been required to find facts which would constitute in law such a violation. Appellant undoubtedly, we think, acted at its peril in the premises. And for the reasons so fully set forth in the foregoing opinion, we have no doubt that respondent acted within its rights in compromising the Butz litigation as it did.
Much is said as to the elimination of the charge of liability under the ordinance, by the amendment to the petition at or about the time of the entry of the compromise judgment. But in this connection it should be borne in mind that Butz had never been able to show a violation' of the ordinance. The uncontroverted evidence in the present case shows that there was no such violation. If appellant desired to controvert this it had ample opportunity to do so in this action. Evidently the respondent, knowing the facts, did not want to put itself in the position of apparently settling with Butz for a liability which it'had always asserted did not exist, thus appearing to recognize that there was such liability on its part, and affording ground for appellant to take the position that the settlement was for a liability not within the terms of its policy. As appellant had altogether abandoned the defense of the case, respondent, we think, owed it no duty to notify it *524of the settlement; nor was the latter any fraud upon, its rights. In the instant ease the court specifically charged the jury that the fact that the amended petition in the Butz case set out only common law acts of negligence was not to be considered as any evidence that such negligence was the sole cause of the injuries to Butz. We do not perceive that appellant has any cause to complain of the amending of the petition at the time of the compromise judgment.
The point is made that we have overlooked a criti cism of plaintiff’s main instruction herein. As to this it is unnecessary to say more than that we regarded the point made in appellant’s original brief as being without merit and not warranting discussion.
With the concurrence of the other judges the motion for rehearing is overruled.